Citation Nr: 0124669	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  94-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD
M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1946 to 
October 1948, and from May 1950 to September 1951.  He died 
in April 1990.

The appellant initially filed a claim for recognition as the 
veteran's surviving spouse in January 1991.  On appeal of the 
RO's denial of that claim, in February 1993, the Board 
determined that the appellant was not entitled to recognition 
as the surviving spouse of the veteran.

The matter currently on appeal initially came before the 
Board of Veterans' Appeals (Board) on appeal from a May 1993 
rating decision which declined to reopen a claim for 
recognition as the veteran's surviving spouse (for VA 
benefits purposes).  In February 1994, the appellant 
testified at a hearing before an RO hearing officer, and, in 
June 1996, the appellant testified at a hearing before the 
undersigned Board Member at the RO. 

In September 1996, the Board remanded the matter to the RO 
for clarification of the appellant's representative.  In 
November 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim; however, the 
Board then remanded the merits claim to the RO to give her 
representative the opportunity to submit written argument on 
her behalf.  Such has been accomplished, and the claims file 
has been returned to the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  In August and December 1990, an Oklahoma District Court 
has found, in connection with probate of the veteran's 
estate, that the appellant was the veteran's common law and 
surviving spouse.

2.  The appellant has provided vague, nonspecific, or 
inconsistent statements as to the date that her alleged 
common law marriage to the veteran began.

3.  The appellant has not demonstrated continuous 
cohabitation with the veteran for time-periods during which 
the veteran was not hospitalized or otherwise a resident for 
treatment of his totally disabling service-connected 
psychiatric disability.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes have not 
been met.  38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were recently 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise provided, the effective date of the 
implementing regulations also is November 9, 2000.  Id.

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the new law and 
regulations.  Nonetheless, the Board determines that the new 
governing legal authority does not preclude the Board from 
proceeding to an adjudication of the appellant's claim 
without first remanding them to the RO, as the requirements 
of the new law have essentially been satisfied.  In this 
regard, the Board notes that by virtue of the August 1993 
Statement of the Case, as well as July 1994, July 1995, and 
November 1995, Supplemental Statements of the case, the 
appellant was advised of the laws and regulations governing 
the claim, and, hence, was given notice of the information 
and evidence necessary to substantiate the claim.  
Furthermore, the appellant has been provided the opportunity 
to present testimony on three occasions and to clarify the 
inconsistencies as to the date of marriage and continuous 
cohabitation.  Moreover, she has not identified any 
additional relevant evidence that has not been requested or 
obtained, and there is no indication that there is any 
outstanding evidence that is necessary for adjudication of 
the issue on appeal.  Hence, adjudication of the issue on 
appeal, without remand to the RO for initial consideration 
under the new law poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.  

During her Board hearing, the veteran asserted that she has 
known the veteran since 1958 and that they had a common law 
marriage (although she did not provide any specific 
information as to when such marriage began).  She initially 
acknowledged that she and the veteran "never lived what you 
call together continuously," but later stressed that 
whenever the veteran came home from the hospital, he stayed 
with her (with the exception of one time when the veteran 
lived in an apartment elsewhere).  She also acknowledged that 
when she and the veteran first met, she was married to 
another person, whom she divorced in 1972, based upon 
abandonment.  

VA medical and other records indicate that the veteran was in 
and out of VA hospitals since his initial award of service 
connection, and assignment of a 100 percent rating, for 
schizophrenia, effective from September 15, 1951 (the day 
after his discharge from active military service).  These 
records also collectively reflect that, at various times, he 
lived in a house next door to his sister (December 1959 
social data report), on his own, in apartments (May 1975 
social service report, October 1975 report of contact), in a 
group home environment (May 1975 social service report, 
October 1987 letter from VA to Trust Officer), and with the 
appellant (May 1989 VA treatment report).  

Over the years, various court-appointed guardians or other 
fiduciaries (never the appellant) disbursed the veteran's VA 
compensation and social security funds.  During a February 
24, 1994 hearing, the veteran's representative indicated 
that, in later years, what the veteran actually had was a 
conservatorship, which would have permitted the veteran to 
marry, if he so chose.  

In the year preceding the veteran's death in April 1990, the 
record reflects that the veteran was hospitalized at a VA 
medical facility from May to September 1989, that he was 
placed in a nursing home from September 1989 to February 
1990, and that he was again hospitalized at a VA medical 
facility in February 1990 until his death.

Under 38 C.F.R. § 3.50, spouse means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
section 3.1(j).  38 C.F.R. § 3.1(j), in turn, provides, that 
marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  

Except as provided in section 3.52, surviving spouse means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and:

(1) Who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death 
except where there was a separation which was due to 
the misconduct of, or procured by, the veteran 
without the fault of the spouse; and 

(2) Except as provided in section 3.55, has not 
remarried or has not since the death of the veteran 
and after September 19, 1962, lived with another 
person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of 
such other person. 

38 C.F.R. § 3.50.  The requirement that there must be 
continuous cohabitation from the date of the marriage to the 
date of death of the veteran will be considered as having 
been met when the evidence shows that any separation was due 
to the misconduct of, or procured by, the veteran without the 
fault of the surviving spouse.  38 C.F.R. § 3.53(a).  A 
temporary separation will not break the continuity of the 
cohabitation.  Id.  The statement of the surviving spouse as 
to the reason for the separation will be accepted in the 
absence of contradictory information.  38 C.F.R. § 3.53(b).  
If the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  Id. 

Thus, the issue on appeal turns upon the resolution of two 
vital questions:  1) whether a marriage valid under the laws 
of Oklahoma existed between the appellant and the veteran at 
the time of his death; and if so, 2) whether the appellant 
and the veteran met the "continuous cohabitation" 
requirement of 38 C.F.R. § 3.53 for purposes of recognition 
as the veteran's surviving spouse for VA benefits purposes.  
While the RO has addressed various aspects of each question 
in denying the claim, the Board emphasizes that they are, in 
fact, two separate and distinct questions that must be 
separately resolved to adjudicate the single issue on appeal.

As regards the question of a marriage valid under the laws of 
the place where the parties resided when the right to the 
benefits accrued (Oklahoma, at the time of the veteran's 
death), the Board notes that in August 1990, an Oklahoma 
District Court, in the matter of the estate of the veteran, 
recognized the appellant as the veteran's surviving spouse 
for probate purposes.  An Order Allowing Final Account and 
Final Decree of Distribution, entered in December 1990 by an 
Oklahoma District Court, stated that the settlement and 
compromise by the parties (the appellant and the veteran's 
siblings) of the issues concerning the purported Last Will 
and Testament of the veteran and common-law wife status of 
the appellant had been approved.  (Parenthetically, the Board 
notes that although the appellant has asserted that she used 
the veteran's last name at various times throughout the 
course of her and the veteran's relationship, she did not 
seek a legal name change until October 1990, apparently 
during the course of probate proceedings).

The RO made several unsuccessful attempts to obtain evidence 
before the District Court.  As noted in the report of an 
October 1991 field examination ordered by the RO, the 
appellant indicated the only evidence that she and her then 
attorney had submitted were statements from neighbors, and 
that she did not have copies of those statements.  

The Board acknowledges that, in determining that the veteran 
and the appellant did not enter into a valid marriage for VA 
purposes, the Board, in February 1993, found the District 
Court Order of limited probative value, rendered, as it was, 
based upon apparent stipulation of the parties, for the 
limited purpose of probate adjudication, and based upon less 
information than the Board had for consideration (to include 
a February 1989 VA field examination report in which the 
appellant and the veteran essentially denied a marital 
relationship).  The Board also acknowledges that, in 
adjudicating the claim, neither the Board, nor the RO, ever 
sought to procure a legal opinion from the pertinent VA 
Regional Counsel (formerly, VA District Counsel) as to 
whether the District Court order for probate purposes, in 
fact, established a common law marriage, valid under Oklahoma 
laws, between the late veteran and the appellant, for 
purposes of 38 C.F.R. § 3.1(j).  

However, even assuming, arguendo, that the District Court 
order constitutes prima facie evidence of a valid marriage 
under Oklahoma law, so as to satisfy the dictates of 
38 C.F.R. § 3.1(j), the Board finds that the appellant's 
claim must still fail in the absence of persuasive evidence 
meeting the criteria of 38 C.F.R. § 3.53.  That is, 
notwithstanding the appellant's recognition as the 
appellant's surviving spouse for Oklahoma probate purposes, 
she has not established entitlement to recognition as the 
veteran's surviving spouse for VA purposes.  

The Board does not doubt the appellant's assertions that she 
had a long-term relationship with the veteran, and, as 
indicated above, the evidence indicates that he may have 
resided with her on occasion.  However, the record does not 
establish "continuous cohabitation" within the meaning of 
38 C.F.R. § 3.53.  The record indicates that for much of the 
veteran's life, he was unable to live with family (or by 
himself) due to health reasons (inpatient at VA medical 
facilities due to psychiatric condition).  The Board 
acknowledges that, as noted above, the regulation clearly 
provides that, where the parties have had to live apart for 
health purposes, continuous cohabitation d.  In this case, 
however, the record simply does not establish that the 
veteran continuously cohabited with the appellant, as husband 
and wife, during the time periods in which the veteran was 
not hospitalized or a resident in a psychiatric treatment 
facility.  

Initially, the Board emphasizes that no one, not even the 
appellant herself, has been able to clarify the date of the 
commencement of this alleged common law marriage, which must 
be determined in connection with the question of whether 
there was continuous cohabitation with the veteran from the 
date of the marriage until the date of the veteran's death.  
Specifically, it is noted that on her original application 
for VA benefits, dated in January 1991, the appellant 
reported that she and the veteran had a common law marriage 
for 31 years.   In a statement dated in July 1991, she 
reported that they lived as husband and wife for the past 30 
years.  This is simply not possible as the appellant was not 
divorced from her first spouse until 1972.  

On the other hand, the appellant reported, in a statement 
dated in May 1990 (received in August 1991), that in 1989, 
she advised a VA Field examiner that she could not marry the 
veteran at that time because she was taking care of her 
mother.  She also indicated that after the VA Field examiner 
left, she took the veteran to the veteran's sister's house, 
and advised his sister that she told the Field examiner that 
she would now marry the veteran.  During a hearing held in 
June 1996, she indicated that she told the Field examiner in 
1989 that she had not married the veteran, and that after 
that discussion during the 1989 Field examination, she and 
the veteran never discussed marriage again.  Thus, the 
appellant has provided no clear indication as to when this 
marriage is supposed to have began.  

Even assuming, arguendo, that the marriage commenced in 1972, 
after the appellant was divorced from her first spouse, the 
record does not establish continuous cohabitation since that 
time, as alleged by the appellant.  (Her allegations of 
continuous cohabitation were stated in her application in 
January 1991, wherein she reported that from 1958, the 
veteran came and went to her house off and on each year until 
1988; from 1988 until his death, he remained at her house.  
Also, during a hearing before the undersigned held in June 
1996, she reported that the veteran came to live with her 
continuously from November 1989 until April 1990, when he 
died.  Prior to that, he stayed with her whenever he was not 
hospitalized.)  It is specifically noted that a letter from a 
VA social worker, addressed to the veteran's Trust Officer, 
dated in October 1987, notes that the veteran resided in a 
group living program (and visited the appellant, whom he had 
not married but "planned to marry," four times per year).  
Other records also indicate that he stayed at various 
different places (not just with the appellant) throughout the 
years, when he was not in a medical facility.  For example, a 
May 1975 VA social service report noted that the veteran 
lived in a group home.  Moreover, there is evidence that, on 
at least one occasion, the veteran lived on his own, in an 
apartment (see October 1975 report of contact).  Also, a 
February 1989 Field examination report indicates that the 
veteran stated that he had a nephew who charged him rent when 
he stayed there, but that the appellant did not charge him 
rent.  The Board finds it odd that the veteran would have 
reported that he was being charged rent by the appellant, if, 
as she now alleges, they had a husband and wife relationship 
at the time.  Interestingly, the appellant herself also 
reported, in a May 1990 statement (received in August 1991), 
that she advised the Field examiner in 1989 that she would 
not charge the veteran any rent.  

Thus, the Board finds that, upon review of the evidence in 
its entirety, the veteran's continuous cohabitation with the 
veteran, even from 1972 until his death, within the meaning 
of 38 C.F.R. § 3.53, simply has not been established.  

The Board notes the argument that the marriage and continuous 
cohabitation requirement should at least be found to have 
existed from 1989 until the time of the veteran's death.  The 
appellant points to a VA medical record, dated May 12, 1989, 
which indicates that the veteran had spent 37 years in VA 
hospitals in Topeka, but that he now lived with the 
appellant.  There is no indication as to whether this living 
arrangement began.  

In a statement, dated in February 1993, the appellant 
reported that she advised the Field examiner, in 1989, that 
she had moved her mother into her home because her mother had 
Alzheimer's, that she was having problems with her mother, 
and that on May 12, 1989, she placed her mother in a state 
hospital so that she could spend more time with the veteran 
(as the veteran had been diagnosed with cancer).  This 
statement does not establish whether, and when, the veteran 
began living with her.  

Significantly, moreover, as indicated above, the record shows 
that from May 26, 1989, until the date of his death, the 
veteran was either hospitalized or residing in a nursing 
home.  Even considering the exception to the continuous 
cohabitation requirement when the separation is for health 
reasons, the appellant has not established continuous 
cohabitation with the veteran, in a marital relationship or 
otherwise, prior to March 26, 1989, and the record 
establishes no period of time as of that date and up until 
the veteran's death when he could have lived with the 
appellant.  

Under these circumstances, the Board must conclude that the 
appellant has failed to establish that she continuously 
cohabited with the veteran, within the meaning of 38 C.F.R. 
§ 3.53, for any time period during his lifetime.  As such, 
the criteria for recognition as the veteran's surviving 
spouse for VA benefits purposes are not met, and the claim 
must be denied.   In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 





ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA benefits purposes is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 


